 1 DOUGLAS R. THORN (133521)
     1380 Lead Hill Boulevard
 2 First Floor, Suite 106
     Roseville, CA 95661
 3 (916) 768-9311
 4 Attorneys for Plaintiffs
 5
 6
 7                                     UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9   Sonny Martinez; Jessica Martinez, individually and   Case No. 2:16-cv-02566-TLN-EFB
     as the mother and Guardian Ad Litem for minors
10   VJM, GRM, ARM, and EVM; and Joann Ramirez,           STIPULATION AND ORDER
11           Plaintiffs,
12                           vs.
13   City of West Sacramento; West Sacramento Police
     Department; Jason M. Winger; David M. Stallions;
14   Michael Duggins; Kenneth E. Fellows; Carl J.
     Crouch; Eric M. Palmer; Matthew S. Luiz; Louis
15   Cameron; David Delani; West Sacramento Doe 1
     through 25; City of Stockton; Stockton Police
16   Department; Dan T. Zwicky; Stockton Doe 26
     through 50; Yolo County; Yolo County District
17   Attorney;Attorney Robert A. Gorman; Attorney
     Ryan J. Couzens; Yolo County Doe 51 through 75;
18   Rafael Altamirano; and Doe 76 through 100,
19           Defendants.
20
21
22
23
24
25
26
27
28


                                         STIPULATION AND ORDER
 1             Counsel for Plaintiffs and counsel for defendant Zwicky and the City of Stockton and its employees

 2 and Stockton Police Department and its employees stipulate to give Plaintiffs additional time to file their
 3 motions pursuant to the leave granted to them by the Court in its ruling on the Zwicky motion to dismiss
 4 and Plaintiffs opposition to the Attorney General’s certification of Zwicky as a federal task force agent (See
 5 Document 69, Order at 44:10-11). And they stipulate to move the hearing and briefing schedule on the
 6 Stockton defendants’ motion to dismiss (Document 77) because Plaintiffs’ counsel cannot complete all of
 7 the work required of counsel under the current deadlines. Plaintiffs except yet another motion to dismiss
 8 to be filed by the City of West Sacramento defendants but they have yet to respond to the First Amended
 9 Complaint. The stipulating parties therefore agree as follows, subject to the Court’s approval:
10              1.     The 30-day period the Court gave Plaintiffs to move to amend their First Amended

11    Complaint under its order of February 5, 20191 is extended for one-week through March 14, 2019.

12    Pursuant to their earlier stipulation granting defendant Zwicky additional time to respond to whatever

13    motion Plaintiffs file, which the Court approved (Document 82, Order on Stipulation), Plaintiffs and

14    defendant Zwicky shall file a stipulation and proposed order on or before March 6, 2019, regarding the

15    timing of defendant Zwicky’s Answer or other response.

16              2.     The hearing on the City of Stockton and Stockton Police Department motion to dismiss is

17    moved from March 21, 2019, to April 11, 2019 to give Plaintiffs’ counsel 14-days from the date the Zwicky

18    motions referenced in the previous paragraph are due.

19             AGREED

20
21             February 27, 2019                        /s/ Douglas R. Thorn
22                                             DOUGLAS R. THORN
                                               Attorney for Plaintiffs
23
24 //
25
        1   Judge Nunley signed the order on February 4, 2019 but the order was not filed and served until
26           the next day, February 5, 2019. The extra week Plaintiffs’ requested is one-week from the date
             the order was filed.
27
28


                                          STIPULATION AND ORDER                                                   -1-
 1 //
 2
 3          February 27, 2019           /s/ Joseph Frueh (written authorized on 27 Feb 2019)
 4                                      JOSEPH FRUEH
                                        Attorney for defendant ZWICKY
 5
 6
 7
 8
            February 27, 2019           Jamil Ghannam (written authorization on 27 Feb 2019)
 9
                                        JAMIL R. GHANNAM
10                                      Attorney for defendant CITY OF STOCKTON
                                        and STOCKTON POLICE DEPARTMENT
11
12                                             ORDER
13
            The Court has read and considered the Ex-parte Application, declaration of Douglas
14
     Thorn, and the Stipulation and Proposed Order to extend time for Plaintiffs to file a motion
15
     to amend their First Amended Complaint pursuant to the Court prior order (Document 69)
16
     and move the hearing (and briefing schedules under Local Rule 230) on the motion to
17
     dismiss filed by the City of Stockton and Stockton Police Department (Document 77) to
18
     April 18, 2019. Good cause appearing for the requested relief, the Application is granted.
19
            IT IS SO ORDERED
20
     Dated: February 28, 2019
21
22
                                         Troy L. Nunley
23                                       United States District Judge
24
25
26
27
28


                                    STIPULATION AND ORDER                                         -2-
